Warren E. Burger: We will resume arguments in United States v. New Mexico. Mr. Carlson.
John Undem Carlson: Mr. Chief Justice and may it please the Court. My name is John Carlson of Denver, Colorado. I am here on behalf of the Twin Lakes Reservoir and Canal Company, a Colorado mutual ditch company. We are an amicus in this case and the State of New Mexico has graciously allowed us to argue, because we represent the classic beneficiary for whom the National Forest was created. We have a large for Colorado, small for the National Forest perhaps, diversion project located on the very headwaters of the National Forest Rivers in Colorado. It is on the headwaters of the Colorado River, the Roaring Fork to be particular, some 17 miles above Aspen, Colorado, a watering spot some of you may know. That diversion project intersects and gathers water from scores of small streams. We do not have anything like the Patomic River out there. We have streams, some of them when they are in full state of flood, are much like suburban lawn sprinkler. We intercept all of these as they go across our canal, and deliver the water into a tunnel that carries forest water from the Whiter River National Forest, over in to the Arkansas River Valley. That system was constructed first in 1930, and it continuously has diverted water with the aid and encouragement of the forest service until very recent times. We think we are a representative of the class for which the National Forest were created, because Congress said when they passed the Organic Act in 1897, that the purpose of the forest was to secure favorable conditions of flows. Now, when they said favorable conditions of flows, they were not saying, “flows for flows sake,” they said “We want to provide water for the people of the district. We want to cause there to be an availability of water, so that the people who are settling in the west, can construct a civilization, we have done so. The forest service apparently does not like it today, but it exists and it is there, and we are trying to protect it. The importance of this case cannot be underestimated, when you recognize that in the State of Colorado, 98% of the water that arises in the whole state and flows through the streams of that state, arise on the public lands. Of that 98% of the water flowing on the public lands and through our streams, 95% of it comes from the National Forests, so there is not any water in Colorado, except what occurs on the National Forest. That statistic is contained in a Congressional document called The Study and Development Management and Use of Water Resources on Public Lands. It was prepared for the Public Land Law Review Commission. It is contained in table 5 of the weekly report.
William H. Rehnquist: I suppose that would probably be true of most of the other area of the states of the western to greater or lesser degrees since the forest themselves occur at the higher levels?
John Undem Carlson: That is absolutely right Your Honor. New Mexico’s particular statistic is 62%, Arizona’s, Nevada’s, and Utah’s are up in the 90% as I recall, but that illustrates the importance of the case because we do not have any water in our streams except what originates out of these snow pack that falls in the high mountain country. And when Congress passed this Act back in the 1890’s, they were not dummies. They knew that the west depended on snow packs in the high mountain country. If you retarded the rate of runoff in that high mountain country you would cause a greater sustained rate of delivery of the water. Now, they thought that it was important to deliver water to people for economic utilization. There is not one shred of evidence in the statute or in a legislative history or in 60 years of administrative construction that anyone thought that Organic Act of 1897 created a reserved water right for the purposes now claimed by the United States.
Potter Stewart: How about any purpose?
John Undem Carlson: You mean what purpose?
Potter Stewart: Your are going to get around, I suppose, to indicating whether there is any reserved right, and what you think the scope of it is?
John Undem Carlson: Your Honor, I will answer that question now if I may? We think that to the extent, the forest administrators have a bona fide need for water for something that falls within the 2 fundamental overwhelming purposes. They can have rights to divert water for those purposes.
Potter Stewart: What are those?
John Undem Carlson: Well, when they…
Potter Stewart: And how do you measure them?
John Undem Carlson: You measure them by what the quantification is to attain the purpose. For example, if they locate a district headquarters, and employ 5000 people in it, in order to run and administer the forest, and they located it on forest land, we would concede and grant them a water right to do that. That is their administrative need.
Potter Stewart: Would you say that the United States would have a right to any minimum industry in flow in the National Forest?
John Undem Carlson: None under the act of 1897.
Potter Stewart: So that your diversion project up above a forest could totally empty the stream in so far as water that was generated up above the forest in your view without infringing on the United States Reserved Water Right?
John Undem Carlson: That is true and the reason being that you must identify the purpose for which the forest was created. It was not created for wild life maintenance. It was not created for habitat ecosystem maintenance. It was created to grow trees. Now, in this
Thurgood Marshall: (Voice Overlap) prove the trees.
John Undem Carlson: Absolutely. If they could prove that they have a bona fide in need for water to protect from fire, they could get a right to divert water for that purpose.
Thurgood Marshall: How do you prove that, that there were fires?
John Undem Carlson: I beg your pardon?
Thurgood Marshall: How do you prove that, that there were fires?
John Undem Carlson: Your Honor, I think that is force marjorie too. If there is a fire, people will take the water and put out the fire and no one in West has ever objected to that. What they are claiming is a right to here now, and they did not offer any proof at the trial, but this is an afterthought by the United States on appeal, what they are seeking now is the right to maintain water in the streams in case there is a fire some day. Well, if there is a fire, they will tell everyone, “we need water to come down,” but you know the curious thing and the amazing thing is, I do not know of a national forest fire in the country that has ever been fought with diversions out of babbling brooks as a high mountain country. Up where our project is, for example, there are not even no trees to speak of, we are about 10,000 feet in altitude, but we would allow them an opportunity if they think that fire --
Thurgood Marshall: I thought a minute ago, you had said you would grant and now you would allow the Federal Government to use its water. I think it is very generous of you or am I wrong?
John Undem Carlson: I think you are wrong Your Honor. The United States has the power to obtain water for any purpose it needs. The question is, what did Congress intended to obtain in 1897.
Warren E. Burger: Mr. Carlson, you did not answer to my brother why a moments ago, you said, “You would restrict the doctrine of reserved rights for the National Forest to the two fundamental statutory purposes, and what are they, I did not get that?
John Undem Carlson: They are to grow trees, to furnish a continuous supply of timber. Second, to secure favorable conditions of flows, because when they created the forest, they had in mind using that watershed to maximize delivery of water to the private appropriators of the West and the Congressional history states that time and time again. They said, “You know, if we cut off the trees in the high mountain country, then the snows will melt sooner. They will come in a flood. The spring will run off and will come in as flood.
Warren E. Burger: So there is really no reserved rights for the benefit of the United States as proprietors, so to speak?
John Undem Carlson: No, that goes too far. There are administrative needs. If they could prove that erosion could be reduced by diversions of water, it could be reduced by forest (Voice Overlap)
Warren E. Burger: That goes to growing trees to preserving the vigor of the forest, right?
John Undem Carlson: Yes. Although the United States has never --
Speaker: You do not really know many diversions in the history, that they ever divert water out of streams to water trees in the forest.
John Undem Carlson: Yes, I do Your Honor. They have tree seedling farms throughout the National Forest and no one in Colorado has contested any of the diversions that they make for those purposes. They plant these little seedlings on the --
Speaker: But the forest themselves rely on, the planted trees rely on the moisture that falls on them?
John Undem Carlson: Absolutely and you know, the most remarkable thing about that --
Speaker: So what you are really saying is that there is no really any water right out of the stream in a practical sense for the forest?
John Undem Carlson: Absolutely. They are de minimis.
William H. Rehnquist: Well, that is not through phreatophytes though?
John Undem Carlson: But in the West, we do not have, in this high mountain forest, we do not have a big phreatophyte population, what we have is Ponderosa Pines and those tress, I think even the Forest Service would obtain a very significant portion of their moisture from the air and that is well-known fact.
William H. Rehnquist: With respect with to phreatophytes within a National Forest, would you concede the government reserve the right to the necessary underground flow for the maintenance of the phreatophytes?
John Undem Carlson: If that was to attain the end of furnishing a continuous supply of timber, yes, but I do not think that they can prove that and I would hasten to point out in this case, they offered no proof. They had the burden of going forward. They had the opportunity to come forward and state what their case was, and they never even thought they have a minimum stream flow right at that trial. The only time they raised it is on appeal when they asked this Court to receive evidence and consider this matter on the basis of their arguments. They had an opportunity to prove this. We are talking about facts that were never offered or submitted to the trial of fact.
Speaker: What about this water that put out the campfires? To dry up a stream running through the forest, there is just not any water around.
John Undem Carlson: Your Honor, who was camping there? If it is a Forest Service…
Speaker: No, this is a public, but the reason why they campfires put out is to protect the forest?
John Undem Carlson: If the reason they want to put out the campfires is because they have allowed the public to come on for a recreational purpose and if they need a water right for that recreational use, they --
Speaker: I did not say that. I did not say they want the water right to let them drink it or for recreational use, I just thought for defensive use. If they want water to put out campfires, there has to be some water in the stream.
John Undem Carlson: Your Honors, if there is a water requirement to put out a fire, they will take it. It is a de minimis use which everyone will recognize.
Speaker: (Voice Overlap) take it if it is not in the stream?
John Undem Carlson: You Honor, our streams in the West dry up by nature. In Colorado for example, on the Roaring Fork system that we took, the Roaring Fork River was dry in whole reach last summer for three months. Nature dries them up. There is an incredible variation stream by stream. What we are talking about there too, what you are suggesting is really a right to divert water. They want a maintenance, and what you are saying is, maintain the flow of the stream so we can divert some water. If they have a priority for that purpose, let them divert it.
Speaker: Well, you are suggesting that you could dry up the water running through the White River National Forest. As far a reserved right is concerned, it would not be violated if you diverted all the water out of the streams running through the White River National Forest?
John Undem Carlson: I am asserting that and I submit to you, it is very much what Congress had in mind. When Congress wanted to stop a stream from being dried up, it knew how to do it, it passed Wild and Scenic Legislation. There is passed legislation to maintain stream flows. There is a whole Congressional pattern of action that maintains streams in their natural state. The most classic example I put to you is the national parks itself where they talked about maintaining this aesthetic sensibility. What the Court I think must consider is that the forest was created for purposes of economic utilization.
John Paul Stevens: Mr. Carlson, I am really am puzzled by your argument. Perhaps it just reveals my lack of understanding in water law, but I thought you conceded that there was some kind of reserve right in the United States for the two basic purposes. One, they maintain some kind of flow of the water, yet you also seem to say that not withstanding that reserved right, the State could authorize appropriation of 100% of the water upstream of the forest. Are you saying that?
John Undem Carlson: No, I do not think so. I am saying that whatever right the United States has by virtue of its reserved right, and that right must be quantified, then they can cause there to be remaining in the stream, that quantity of water so they can take it and use it and if that is an “inflow” right for some purpose, which they have not yet proved, that quantity will remain in the stream.
John Paul Stevens: But is it only a quantity to be measured by what they want to divert from the stream or do they have any right at all to have water to continue to flow through the forest?
John Undem Carlson: Just in the abstract until the passage of the Multiple Use Act of 1960, we contend they had no right for the purposes of wildlife maintenance or simply (Voice Overlap)
John Paul Stevens: I understand that, but for the basic purposes of maintaining water flow, one of your two basic purposes it seems to me assumed a need for a continuous flow of water down the river. I just do not quite (Voice Overlap)
John Undem Carlson: You Honor, I do not think either of our two basic purposes assume the need for water in the river. One, the purpose of sustaining forest --
John Paul Stevens: Forget the trees, the other purpose?
John Undem Carlson: Okay, securing favorable conditions of flow. I am not directly (Voice Overlap)
John Paul Stevens: Is the favorable conditions of flow be no-flow at all?
John Undem Carlson: Because the flow is for the use of the people of the district. There are, in Colorado some 4000 headgates located on the national forest. It is an (Inaudible) of an arrogant desert climate that you take the water out of the stream and consume it. The fact that it happens on the National Forest as opposed to one mile down from the national forest should not make not difference. Our rivers typically dry up.
John Paul Stevens: What right does the Federal Government get out of this purpose to preserve favorable conditions of flow?
John Undem Carlson: It was not designed to create a right in the Federal Government, it was a grant to the people of the West and the perfect confirmation of that, Your Honor, is the statute, the part of the Organic Act in which it says, “All waters,” not some waters, not 10% of the waters, not 90% of the waters, it says “all waters” arising on the national forest may be appropriated for domestic, milling, mining, and irrigation use. Now, I guess where I am from, when they say all, they mean all and here what the United States says is --
John Paul Stevens: Or where I am from, when they say they want to reserve something, they mean they want to reserve something too?
John Undem Carlson: That is right.
John Paul Stevens: I do not understand.
John Undem Carlson: But Your Honor, nowhere in the Forest Act do they say they wanted to reserve anything. What you have is an expressed grant before that --
John Paul Stevens: Because I understood, the doctrine was an implied doctrine and you do not have to expressly reserve?
John Undem Carlson: That is right, but here, in the Forest Act, you have an expressed grant. All waters arising on the National Forest may be appropriated whether under a national system or a state system. We have never had a national system. So, you have an expressed grant. Later, you have the theory of the implied reservation and what the United States is asking you to do is to stand the Act on its head and say that all means some or none. Now, let me address a point that I think really needs fundamental attention from this Court.
Speaker: What about the United States said, “Well, we open all these waters for appropriation, and now we are going to appropriate some of it?”
John Undem Carlson: Fine, let them. In Colorado, they have (Voice Overlap)
Speaker: Well, that is fine. Well, they did. They created some national forest.
John Undem Carlson: That was not an act of appropriation.
Speaker: I know that is what you say, but the Court has interpreted that in effect as an appropriation?
John Undem Carlson: No, Your Honors.
Speaker: This Court has not interpreted the creation of a national forest as an act of appropriation.
Speaker: What did they say? They said it is a reservation of a water right?
John Undem Carlson: Well, here they never addressed the question of how the forest and for what purposes they were created. In Arizona v. California, the special master said, (Voice Overlap)
Speaker: You seem to concede there is a reservation for something?
John Undem Carlson: Sure.
Speaker: Well, how do you describe it? Was it a reservation of a right or when you they created? What happened when they created the forest?
John Undem Carlson: When they created the forest, they said, “we are creating the forest for these two purposes and if there are water needs peculiar to United States, inherent in those needs, then they can have the water.
Warren E. Burger: Yes, is that it, and so what call it, an appropriation, a reservation, or what?
John Undem Carlson: United States calls it a reservation.
Speaker: What do you call it?
John Undem Carlson: I call it reservation. This Court has called it a reservation.
Speaker: So it is a water right?
John Undem Carlson: Yes, it is a water right.
Speaker: It is not inconsistent with the notion that the waters in the national forest are open to appropriation.
John Undem Carlson: It certainly is if they are claiming that they have (Voice Overlap)
Speaker: Why is it? This is the United States just sharing in the water that is available?
John Undem Carlson: Well, let them come in and share at the date that they conceive the notion for these (Voice Overlap)
Speaker: Well, I know. Let us just talk about that date for a minute.
John Undem Carlson: Yes.
Speaker: You said at the time the forest was created, there was a water right of some kind?
John Undem Carlson: It is small.
Speaker: All right. As small as it is, it is not inconsistent, I suggest to you with the notion of a grant of these waters for appropriation purposes?
John Undem Carlson: I agree.
Speaker: Do you agree with that?
John Undem Carlson: I do agree.
Speaker: So the only argument with here is the scope (Inaudible)
John Undem Carlson: Yes.
Speaker: Alright, that is a big issue, I grant you, but let us not say that it is —
John Undem Carlson: Well, you do not understand what I am saying about the inconsistency and I think I have made my self unclear on that point. What I have said and what we say and what New Mexico said was that Congress had the power to take all of the water it wanted as of that date that was inappropriate, it did not do so. So the question that we are facing here is exactly what we faced in paper. What quantity of water did Congress intend to keep to itself in 1897?
William H. Rehnquist: Really, what you are arguing is that it was inappropriate of right that was reserved, not a riparian type of right?
John Undem Carlson: Well, I do not think it is riparian doctrine. It is a strange and wonderful meld of many kinds of theories. The Court consistently calls it a reserved right. We prefer to think it of it an appropriation terms because that is the only system we have out there. There are unique functions of appropriation. I suppose if the United States says it is immune from requirements and that sort of thing, so they do not like the lingo. But conceptually, the notion is, in 1897, they were saving something for themselves and we are trying to identify what it is that they say.
Warren E. Burger: Mr. Carlson, your time has expired now.
John Undem Carlson: Thank you.
Warren E. Burger: Mr. Moorman?
James W. Moorman: Mr. Chief Justice, may it please the Court. Mr. Carlson started his argument by stating that the national forest supply, 95% of the water in his State, which I believe is true, but I want to point out to you that the Forest Service intends to use only one-half of 1% of that water from a consumptive use and I invite your attention to the appendix to our reply brief where there is a letter from Mr. McGuire. So that virtually all of that water will be available and is available for the economic uses of the West.
Speaker: Yes, but I suppose you will agree that there is not enough water to go around and that it may well be that your water claims, if they are sustained will mean that there is less water available for water rights that have already been appropriated or that have been appropriated?
James W. Moorman: Yes.
Speaker: I take it or otherwise, we would not have the amicus briefs from this gentleman’s clients or from others here that they think that their appropriated rights are going to be cut into?
James W. Moorman: There are two problems, your Honor. First of all, I think there is an inordinate fear.
Speaker: Well, first, is that not a fact?
James W. Moorman: Yes, Your Honor, but there is an inordinate fear of the size of the future needs of the national forest, which I think are laid to rest by the letter from the Chief of the Forest Service, which we have attachéd to our brief. The second thing is sort of an allocation thing. Mr. Carlson’s client is trans base inverter, and therefore, he wants to take the water very high on the stream and out of the river basin itself into another basin, so it is sort of an allocation question with regard to him. The water if it stays in the forest will be available for economic use. It may not be simply be available to his client.
Speaker: (Voice Overlap) consumptive views point though it does not really answer that your “instream flow” matter because if you are entitled to maintain a minimum stream flow, that is a whole lot different matter than consumptive use.
James W. Moorman: Yes, but if we maintain --
Speaker: And that certainly would prevent people from taking out too much water above the forest?
James W. Moorman: Above the forest, that is correct. But the water will be eventually available as it leaves the forest for economic use and development, and therefore, from the standpoint of the total amount of water available for the development of the West, the effect will be de minimis. It will have an effect on where certain points of diversion can be and where it can be used, but that it seems to me is not a significant effect as the fact that the actual amount available will be virtually all the water from the national forest, all but half of 1%.
Speaker: I take it that there would not be any problem here if there was enough unappropriated water to satisfy your needs and satisfy other appropriated rights too?
James W. Moorman: I think that is correct, but I do think that the effect of the forest service right on most appropriated use in the West is de minimis. When you find unusual situations like the Twin Lakes people, if you want to take water across a divide, it can have a serious effect.
Speaker: I think that reasonable men and men of goodwill could differ with you, and they must be differing with you and have a different view if they are going to take the rather strong and earnest positions that they take in this case?
James W. Moorman: That is quite possible that they do disagree with me. I do not disagree with that, Your Honor. I would like to make another point if I may in brief time, which is that New Mexico and the amicus have suggested that the sole reason of the State Courts denied rights to “instream flows” was because we failed to prove any need for those rights, and we believe this misreads the State rulings. The State Courts did not deny the US minimum “instream flows” because of any failure of proof. Quite to the contrary, they stated this flatly and unequivocally as could be done that we were not entitled to any minimum “instream flow” as a matter of law. The state district court wrote that the United States does not have reserved rights to minimum “instream flows” based upon the purposes for which the Gila forest lands were or could have been withdrawn from the public domain and the Supreme Court affirms stating that “instream flows” were not contemplated by the Organic Act and I refer the Court to Appendix 231 and page 241 and as a last word, I will simply say that we requested permission to present additional evidence after the state objected to the in-stream after the evidence closed and we were denied that right.
William H. Rehnquist: Mr. Moorman, does not any part of the objection to your position is kind of a springing use character of the claim that the government makes that it is 0.5% now, but under your theory, it could be 20% by 1990?
James W. Moorman: I think that is the origin of the theory, Your Honor, that we have a right to future needs, but what is happening, I think we will lay that to rest because the Chief’s letter, which we attach encompasses the total present and foreseeable national forest water needs. So the 0.5% includes all present and future needs and in water adjudications, we are quantifying not only our present, but our futures needs in cases like this. So, the fact of the matter is, the 0.5% is the future needs of the forest as can be --
William H. Rehnquist: Can chief this bind the future chief?
James W. Moorman: No, but the Courts that adjudicate these rights and --
Speaker: Adjudication will (Inaudible)
James W. Moorman: Adjudication will and we are going to present these rights for our future needs and in my opinion, in a decade, the adjudications will be over virtually in the West, in a decade-and-a-half, thank you.
Warren E. Burger: Thank you, gentlemen. The case is submitted.